Exhibit 21 LIST OF SUBSIDIARIES Name of Subsidiary State of Incorporation AIA-DCAP Corp.(1) Pennsylvania Barry Scott Agency Inc.(2) New York Barry Scott Companies, Inc.(1) Delaware Blast Acquisition Corp. Delaware DCAP Agency, Inc. New York DCAP Management Corp. New York Dealers Choice Automotive Planning Inc. New York DCAP Accurate, Inc.(2) Delaware Intandem Corp. New York Payments Inc. New York (1) A wholly-owned subsidiary of Blast Acquisition Corp. (2) A wholly-owned subsidiary of Barry Scott Companies, Inc.
